113 S.E.2d 922 (1960)
252 N.C. 476
Johnnie Ander RICHARDSON, by and through his Next Friend, Larcie Richardson,
v.
Cecil Randolph GRAYSON.
No. 395.
Supreme Court of North Carolina.
May 4, 1960.
McElwee, Ferree & Hall, North Wilkesboro, for plaintiff appellant.
Hudson, Ferrell, Carter, Petree & Stockton, Winston Salem, Whicker & Whicker, North Wilkesboro, for defendant appellee.
WINBORNE, Chief Justice.
Of the many assignments of error, based upon exceptions to matters occurring in the course of the trial, and in the charge of the court to the jury, plaintiff groups, in his brief, and assigns as error several portions of the charge as to proximate cause on the first issue. Throughout the charge on this issue the court placed upon the plaintiff the burden of showing that defendant's negligence was the proximate cause of plaintiff's injury. This constitutes prejudicial error within the rulings in Price v. Gray, 246 N.C. 162, 97 S.E.2d 844, and Pugh v. Smith, 247 N.C. 264, 100 S.E.2d 503. Hence on authority of the holding of *923 the opinions of this Court in these two cases, there must be a new trial.
Therefore it is deemed unnecessary to expressly consider other assignments of error. They may not recur upon another trial.
For error pointed out, let there be a
New trial.